DETAILED ACTION
This communication responsive to the application No. 17/017,086 filed on September 10,
2020, and in response to Applicant’s election to the restriction requirement on March 22, 2022. Claims 1-2 are pending and are directed towards method for CRYPTOANCHOR READER. Claims 3-13 are drawn to non-elected groups II and III. Applicant is respectfully advice to either withdraw or cancel the non-elected claims in response to this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims (1-2), drawn to method of using a magneto-optical device overmolded into an integrated circuit chip cap to verify authenticity comprising: simultaneously, but independently, reading the three-axis magnetic signature of high entropy taggants on the chip; encrypting the readings; transmitting to a first server or first cloud location over a cellular link the encrypted readings; capturing high resolution RGB/UV images; encrypting the images; transmitting to a second server or second cloud location the encrypted images over a Wi-Fi link; comparing the encrypted readings to a logical and at point of measurement to verify authenticity the integrated circuit chip, classified in H04L9/3278 and H04W12/03, which are not presented in Groups II-III.
Group II. Claims (3-4), drawn to a physical unclonable function reader consisting of a plurality of rotating magnetometers in a staggered array that is positioned by normal forces, snap-fit, and/or vacuum force; a motor to control the rotational position of the reader; a shaft connecting the motor to the reader; a magnetic sensor; a locating feature; and a proximity sensing device, classified in G01R1/00. which are not presented in Groups I and III. 
Group III. Claims (5-13), drawn to a physical unclonable function reader comprising: a read-head with an array of sensors that measures at controlled distances above specimen where each reading would be distinct, wherein the controlled distance is mechanical and the proximity to the specimen is sensed and recorded for each measurement; a camera or light source for guiding the read-head into location; and locating features to align the specimen to a camera unit, which are not presented in Groups I-II.
The inventions are distinct, each from the other because of the following reasons:
Inventions I, II, and III are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination I has no common features with Groups II or III. Whereas subcombination II and III have the physical unclonable function reader as the only shared common technical feature. See MPEP § 806.05(d).

Applicant’s Provisional Election
During a telephone conversation with Wendell W. Harris (Reg. No. 55,881) on 03/28/2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-2.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims (3-13) withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Specification
The disclosure is objected to because of the following informalities: 
In the Spec para [0004] the “Unique Physical Unclonable (PUF) function” should rather be “Unique Physical Unclonable Function (PUF)”.  
Appropriate correction is required.
The use of the term “ETHERNET, WIFI, BLUETOOTH” in para [0019][0027], which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 1-2 objected to because of the following informalities:  
Claim 1 recites the acronyms “RGB/UV” and “Wi-Fi” that are not defined by the claims, the use of abbreviation “RGB/UV” and “Wi-Fi” make the claim ambiguous. Applicant is respectfully required to claim what “RGB/UV” and “Wi-Fi” stands for before using the abbreviation, and to capitalize the trademark WI-FI. 
Claim 2 recites “near-field communication (NFC)” which should rather be “Near-Field Communication (NFC)” by capitalizing the first letter of each word defining the acronym.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "for the customer" in line 20.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bush et al. US 2019/0139909 A1 (hereinafter “Bush”) in view of Li et al. US 9,544,141 B2 (hereinafter “Li”).

As per claim 1, Bush teaches a method of using a magneto-optical device overmolded into an integrated circuit chip cap to verify authenticity (ICC encased in or over-molded by a substrate that contains magnetic particles. The magnetized particles generate a complex magnetic field near the surface of the ICC that can be used as a “fingerprint.”… containing the magnetic particles can be used to obtain a unique identifier for an item such as an integrated circuit chip carrying the PUF. Bush, para [0007]) (Other sensor options include magneto-optical sensor technology. Bush, para [0028]) comprising: 
simultaneously, but independently, reading the three-axis magnetic signature of high entropy taggants on the chip (The magnetic field profile measurements may be taken within a defined area or along a defined path: straight, circular, or any arbitrarily selected and defined path, and recorded at the ICC foundry. FIG. 11 shows a magnetic field profile along a defined path where the magnetic flux density has been resolved into three coordinate components B.sub.x, B.sub.y, and B.sub.z. FIG. 12 shows a magnetic field profile measured over a rectangular area as would be exhibited by the defined area overlaying an ICC. The profile is a three-dimensional representation of the magnetic flux density measured across the area. The magnetic flux density vector has been resolved into three coordinate components, B.sub.x, B.sub.y, and B.sub.z, shown separately in FIGS. 12a, 12b, and 12c. Bush, para [0029]); 
capturing high resolution RGB/UV images (the presence of the magnetized particles could be detected optically by a digital camera chip or by an optical sensor. Bush, para [0041]); 
comparing the encrypted readings to a logical and at point of measurement to verify authenticity the integrated circuit chip (the magnetic “fingerprint” is once again read by an external magneto-resistive sensor and the magnetic profile is compared to the values stored on the chip to authenticate the ICC. Bush, para [0029]).
Bush does not explicitly teach encrypting the readings; transmitting to a first server or first cloud location over a cellular link the encrypted readings; encrypting the images; transmitting to a second server or second cloud location the encrypted images over a Wi-Fi link; 
However, Li teaches encrypting the readings (The PUF component 206 may measure temporal response of various components of the processor 106 and may generate the hardware key (KH) 208 based at least on the measured temporal responses. The PUF component 206 may provide the key-provisioner/tester 104 and the key cipher component 204 with the hardware key (KH) 208. Li, Col. 3 lines 13-19) (The cipher device 212 may encrypt the key (K1) 108 with the hardware key (KH) 208 to generate an encrypted key (E[K1]) 214. The key-provisioner/tester 104 may provide the encrypted key (E[K1]) 214 and control signals 216 to store the encrypted key (E[K1]) 214 into the nonvolatile memory 202. Li, Col. 3 lines 33-38); 
transmitting to a first server or first cloud location over a cellular link the encrypted readings (The key-provisioner/tester 104 may provide the encrypted key (E[K1]) 214 and control signals 216 to store the encrypted key (E[K1]) 214 into the nonvolatile memory 202. Li, Col. 3 lines 35-38) (storage 1018 may be provided for storing data, code, programs, logs, and the like. The storage 1018 may be accessible via an interconnect 1042 and may include solid state storage, magnetic disk storage, RAID storage systems, storage arrays, network attached storage, storage area networks, cloud storage. Li, Col 12 lines 35-40) (communication devices 1036 may facilitate communication through one or more of the Internet, cable networks, cellular networks, wireless networks (e.g., Wi-Fi, cellular) and wired networks. Li, Col. 13 lines 1-4); 
encrypting the images ([the image is another reading measurement]The PUF component 206 may measure temporal response of various components of the processor 106 and may generate the hardware key (KH) 208 based at least on the measured temporal responses. The PUF component 206 may provide the key-provisioner/tester 104 and the key cipher component 204 with the hardware key (KH) 208. Li, Col. 3 lines 13-19) (The cipher device 212 may encrypt the key (K1) 108 with the hardware key (KH) 208 to generate an encrypted key (E[K1]) 214. The key-provisioner/tester 104 may provide the encrypted key (E[K1]) 214 and control signals 216 to store the encrypted key (E[K1]) 214 into the nonvolatile memory 202. Li, Col. 3 lines 33-38); 
transmitting to a second server or second cloud location the encrypted images over a Wi-Fi link (The key-provisioner/tester 104 may provide the encrypted key (E[K1]) 214 and control signals 216 to store the encrypted key (E[K1]) 214 into the nonvolatile memory 202. Li, Col. 3 lines 35-38) (storage 1018 may be provided for storing data, code, programs, logs, and the like. The storage 1018 may be accessible via an interconnect 1042 and may include solid state storage, magnetic disk storage, RAID storage systems, storage arrays, network attached storage, storage area networks, cloud storage. Li, Col 12 lines 35-40) (communication devices 1036 may facilitate communication through one or more of the Internet, cable networks, cellular networks, wireless networks (e.g., Wi-Fi, cellular) and wired networks. Li, Col. 13 lines 1-4) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the advantages of facilitating communication among respective relevant storage mediums such that particular encrypted measurements are appropriately managed. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bush et al. US 2019/0139909 A1 (hereinafter “Bush”) in view of Li et al. US 9,544,141 B2 (hereinafter “Li”) and further in view of Lamb et al. US 2013/0132292 A1 (Lamb)

As per claim 2, Bush and Li teach the method of claim 1. Bush does not explicitly teach with steps further comprising: integration of a near-field communication (NFC) tag is with magnetic tag into the logo of a branded product; interrogating the NFC tag with mobile phone and a branded application; locating a branded, magnetic tag reader conspicuously at point-of-sale location to provide authentication for the consumer.
However, Lamb teaches integration of a near-field communication (NFC) tag is with magnetic tag into the logo of a branded product (Consumer product 102 comprises an electronic tag, transponder, marker, bar code, a memory device, a magnetic device, an RF transmitter, or any other device that is able to provide information about consumer product 102 (herein "tag 104"), which is typically co-located with consumer product 102 (i.e., attached to, built, installed, labeled, stitched, adhered, fastened onto/into consumer product 102), typically during the manufacturing stage. In another embodiment, tag 104 could be attached to or installed into/onto consumer product 102 at some other point after manufacturing, such prior to the point of sale. In one embodiment, tag 104 comprises an RFID tag. The RFID tag may comprise an active, semi-active, or a passive RFID device that are well-known in the art. These tags can store several thousand bytes of data and are typically composed of a microchip, antenna and, in the case of active and semi-passive tags, a battery. In a typical application, an RFID tag receives electromagnetic energy from an RFID scanner or reader. Then, using power from its internal battery or power harvested from the reader's electromagnetic field, the tag sends radio waves back to the reader that include information stored within the tag. The reader demodulates the tag's radio waves to receive the information stored on the tag. Lamb, para [0020]-[0021]); 
interrogating the NFC tag with mobile phone and a branded application (a consumer may wish to know whether a consumer product is authentic and/or to receive enhanced product information before or after purchasing the consumer product. The user may launch a software application resident within wireless communication device 106 that performs these functions in conjunction with technology capable of receiving information from tag 104 within wireless communication device 106. Wireless communication device 106 typically comprises a wireless telephone, cellphone, smartphone, or the like comprising circuitry necessary to receive information from tag 104. Lamb, para [0023]); 
locating a branded, magnetic tag reader conspicuously at point-of-sale location to provide authentication for the consumer (Reader 208 receives information from tag 104 used to identify, authenticate and/or register consumer product 102. It may comprise an RFID reader, a bar code scanner, RF circuitry, magnetic sensing device, or some other circuitry to detect information held by tag 104 In an embodiment where reader 208 comprises an RFID reader, radio frequency signals are typically transmitted from reader 208, thereby "illuminating" tag 104. Tag 104, in response to the radio frequency signals, transmits information stored thereon, such as a unique serial number, or other information that may uniquely identify consumer product 102 to which it is affixed, and/or information used to authenticate tab 104 and, thus, consumer product 102, such as an encrypted digital signature, an encrypted serial number, cryptographic keys, or other information well-known in the art to perform authentication. Lamb, para [0033]-[0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Bush and Li in view of Lamb. One would be motivated to do so, to provide the advantages of ensuring products are genuine, and providing additional product information to consumers who desire such information. (Lamb, para [0007]).

Conclusion
`The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A. Jung et al. US 2016/0110571 A1 directed to RFID tag authentication system.
B. Lu et al. US 2015/0278505 A1 directed to authentication method using physical unclonable functions. 
C. Hamlet et al. US 8,868,923 B1 directed to multi-faction authentication. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALID M ALMAGHAYREH whose telephone number is (571)272-0179. The examiner can normally be reached Monday - Thursday 8AM-5PM EST & Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Respectfully Submitted

/KHALID M ALMAGHAYREH/            Examiner, Art Unit 2492